          Case 1:20-cv-08278-ER Document 1 Filed 10/05/20 Page 1 of 16




LEE LITIGATION GROUP, PLLC
C.K. Lee (CL 4086)
Anne Seelig (AS 3976)
148 West 24th Street, Eighth Floor
New York, NY 10011
Tel.: 212-465-1188
Fax: 212-465-1181
Attorneys for Plaintiffs, FLSA Collective Plaintiffs
and the Class

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


RICARDO GARCIA and GIOVANNY BELLO,
on behalf of themselves,
FLSA Collective Plaintiffs                                       Case No:
and the Class,

                    Plaintiff,                                   CLASS AND
                                                                 COLLECTIVE
                    v.                                           ACTION COMPLAINT

MARCO POLO CATERERS, INC.                                        Jury Trial Demanded
    d/b/a TOCQUEVILLE,
MARCO MOREIRA and JO ANN MAKOVITZKY,

                     Defendants.



       Plaintiff RICARDO GARCIA and Plaintiff GIOVANNY BELLO (“Plaintiffs”), on behalf

of themselves and others similarly situated, by and through their undersigned attorneys, hereby

file this Class and Collective Action Complaint against MARCO POLO CATERERS, INC. d/b/a

TOCQUEVILLE, (“Corporate Defendant”) and MARCO MOREIRA and JO ANN

MAKOVITZKY (“Individual Defendants,” and together with the Corporate Defendant,

“Defendants”) and states as follows:




                                                 1
            Case 1:20-cv-08278-ER Document 1 Filed 10/05/20 Page 2 of 16




                                       INTRODUCTION

       1.      Plaintiffs allege, pursuant to the Fair Labor Standards Act, as amended, 29 U.S.C.

§§201 et. seq. (“FLSA”), that they and others similarly situated are entitled to recover from

Defendants: (1) unpaid wages, (2) unpaid overtime, (3) unpaid wages due to time shaving, (4)

unpaid wages due to invalid tip credit, (5) liquidated damages, and (6) attorneys’ fees and costs.

       2.      Plaintiffs further allege that, pursuant to the New York Labor Law (“NYLL”), they

and others similarly situated are entitled to recover from Defendants: (1) unpaid wages, (2) unpaid

overtime, (3) unpaid wages due to time shaving, (4) unpaid wages due to invalid tip credit, (5)

statutory penalties, (6) liquidated damages, and (7) attorneys’ fees and costs.

                                JURISDICTION AND VENUE

       4.      This Court has jurisdiction over this controversy pursuant to 29 U.S.C. §216(b), 28

U.S.C. §§1331, 1337 and 1343, and has supplemental jurisdiction over Plaintiff’s state law claims

pursuant to 28 U.S.C. §1367.

       5.      Venue is proper in the Southern District pursuant to 28 U.S.C. §1391.

                                            PARTIES

       6.      Plaintiff RICARDO GARCIA, for all relevant time periods, was a resident of Long

Island City, New York.

       7.      Plaintiff GIOVANNY BELLO, for all relevant time periods, was a resident of New

York, New York.

       8.      Defendants own and operate a restaurant under the trade name “TOCQUEVILLE”

located at 15 E 15th St., New York, NY 10003 (the “Restaurant”).

       9.      Corporate Defendant MARCO POLO CATERERS, INC., is a domestic business

corporation organized under the laws of the State of New York with an address for service of process




                                                 2
          Case 1:20-cv-08278-ER Document 1 Filed 10/05/20 Page 3 of 16




at Carol Wolfenson Attorney At Law 450 Seventh Avenue Ste. 2209, New York, NY 10123, and a

principal place of business located at 15 West 15th Street New York, New York 10003. Defendants

operate the Restaurant through Corporate Defendant.

       10.     Individual Defendant MARCO MOREIRA is an owner and principal of the

Corporate Defendant MARCO POLO CATERERS, INC. Defendant MARCO MOREIRA

exercises operational control as it relates to all employees including Plaintiffs, FLSA Collective

Plaintiffs and the Class. Defendant MARCO MOREIRA frequently visits the Restaurant.

Defendant exercises—and also delegates to managers and supervisors—the power to (i) fire and

hire, (ii) determine rate and method of pay, (iii) set employee schedules, and (iv) otherwise affect

the quality of employment, including those of Plaintiffs, FLSA Collective Plaintiffs and the Class.

At all relevant times, employees of the Restaurant could complain to Defendant MARCO

MOREIRA directly regarding any of the terms of their employment, and Defendant MARCO

MOREIRA would have the authority to effect any changes to the quality and terms of employees’

employment, including changing their schedule, compensation, or terminating or hiring such

employees. Defendant MARCO MOREIRA had the power and authority to supervise and control

supervisors of Plaintiffs, FLSA Collective Plaintiffs, and Class members and could reprimand

employees.

       11.     Individual Defendant JO ANN MAKOVITZKY is an owner and principal of

Corporate Defendant MARCO POLO CATERERS, INC. Defendant JO ANN MAKOVITZKY

exercises operational control as it relates to all employees including Plaintiffs, FLSA Collective

Plaintiffs and the Class. Defendant JO ANN MAKOVITZKY frequently visits the Restaurant.

Defendant exercises—and also delegates to managers and supervisors—the power to (i) fire and

hire, (ii) determine rate and method of pay, (iii) set employee schedules, and (iv) otherwise affect




                                                 3
          Case 1:20-cv-08278-ER Document 1 Filed 10/05/20 Page 4 of 16




the quality of employment, including those of Plaintiffs, FLSA Collective Plaintiffs and the Class.

At all relevant times, employees of the Restaurant could complain to Defendant JO ANN

MAKOVITZKY directly regarding any of the terms of their employment, and Defendant JO ANN

MAKOVITZKY would have the authority to effect any changes to the quality and terms of

employees’ employment, including changing their schedule, compensation, or terminating or

hiring such employees. Defendant JO ANN MAKOVITZKY had the power and authority to

supervise and control supervisors of Plaintiffs, FLSA Collective Plaintiffs, and Class members and

could reprimand employees.

       12.     At all relevant times, the Corporate Defendant was and continues to be an

“enterprise engaged in commerce” within the meaning of the FLSA, NYLL and the Regulations

thereunder.

       13.     At all relevant times, the work performed by Plaintiffs, FLSA Collective Plaintiffs

and Class members was directly essential to the business operated by Defendants.

       14.     At all relevant times, Defendants employed at least eleven (11) employees within

the meaning of the FLSA and NYLL.

                      FLSA COLLECTIVE ACTION ALLEGATIONS

       15.     Plaintiffs bring claims for relief as a collective action pursuant to FLSA Section

16(b), 29 U.S.C. § 216(b), on behalf of all current and former non-exempt employees (including

but not limited to waiters, runners, bussers, bartenders, food preparers, porters, line-cooks, cooks,

chefs, dishwashers among others) employed by Defendants on or after the date that is six (6) years

before the filing of the Complaint in this case as defined herein (“FLSA Collective Plaintiffs”).

       16.     At all relevant times, Plaintiffs and the other FLSA Collective Plaintiffs are and

have been similarly situated, have had substantially similar job requirements and pay provisions,




                                                 4
          Case 1:20-cv-08278-ER Document 1 Filed 10/05/20 Page 5 of 16




and are and have been subjected to Defendants’ decisions, policies, plans, programs, practices,

procedures, protocols, routines, and rules, all culminating in a willful failure and refusal to pay

them proper compensation for all hours worked, due to a policy of time shaving. The claims of

Plaintiffs stated herein are essentially the same as those of other FLSA Collective Plaintiffs.

       17.     The claims for relief are properly brought under and maintained as an opt-in

collective action pursuant to §16(b) of the FLSA, 29 U.S.C. 216(b). The FLSA Collective Plaintiffs

are readily ascertainable. For purposes of notice and other purposes related to this action, their

names and addresses are readily available from the Defendants. Notice can be provided to FLSA

Collective Plaintiffs via first class mail to the last address known to Defendants.

                      RULE 23 CLASS ALLEGATIONS – NEW YORK

       18.     Plaintiffs bring claims for relief pursuant to the Federal Rules of Civil Procedure

(“FRCP”) Rule 23, on behalf of all current and former non-exempt employees (including but not

limited to waiters, runners, bussers, bartenders, food preparers, porters, line-cooks, cooks, chefs,

dishwashers among others) employed by Defendants on or after the date that is six years before

the filing of the Complaint in this case as defined herein (the “Class Period”).

       19.     All said persons, including Plaintiffs, are referred to herein as the “Class.” The

Class members are readily ascertainable. The number and identity of the Class members are

determinable from the records of Defendants. The hours assigned and worked, the position held,

and rates of pay for each Class member may also be determinable from Defendants’ records. For

purposes of notice and other purposes related to this action, their names and addresses are readily

available from Defendants. Notice can be provided by means permissible under FRCP 23.

       20.     The proposed Class is so numerous that a joinder of all members is impracticable,

and the disposition of their claims as a class will benefit the parties and the Court. Although the




                                                 5
          Case 1:20-cv-08278-ER Document 1 Filed 10/05/20 Page 6 of 16




precise number of such persons is unknown because the facts on which the calculation of that

number rests presently within the sole control of Defendants, there is no doubt that there are more

than forty (40) members of the Class. The Class further includes a subclass of tipped employees

comprised of amongst others, servers, runners, bussers, and bartenders (“Tipped Subclass”) who

also number more than forty (40). Plaintiff, GIOVANNY BELLO, is a member of both the Class

and the Tipped Subclass.

       21.     Plaintiffs’ claims are typical of those claims, which could be alleged by any

member of the Class, and the relief sought is typical of the relief, which would be sought by each

member of the Class in separate actions. All the Class members were subject to the same

Defendants’ corporate practices of (i) failing to pay proper compensation for all hours worked, (ii)

failure to pay proper overtime, (iii) failing to pay proper wages, including those due to time

shaving, (ii) failing to provide Class members with proper wage statements with every payment of

wages, and (iii) failing to properly provide wage notices to Class members, at date of hiring and

annually, per requirements of the NYLL.

       22.     With regards to Plaintiff GIOVANNY BELLO and the Tipped Subclass,

Defendants’ also failed to pay them the proper minimum wage and proper overtime due to

Defendants’ policy and practice of claiming an invalid tip credit. Defendants were not permitted

to claim a tip credit because Defendants claimed tip credit for all hours worked despite having

caused tipped employees to engage in non-tipped duties for twenty percent (20%) or more of his

workday and included an improper employee, a sommelier in the tip pool.

       23.     Defendants’ corporate-wide policies and practices affected all Class members

similarly, and Defendants benefited from the same type of unfair and/or wrongful acts as to each

Class member. Plaintiffs and other Class members sustained similar losses, injuries and damages




                                                 6
          Case 1:20-cv-08278-ER Document 1 Filed 10/05/20 Page 7 of 16




arising from the same unlawful policies, practices and procedures.

       24.     Plaintiffs are able to fairly and adequately protect the interests of the Class and have

no interests antagonistic to the Class. Plaintiffs are represented by attorneys who are experienced

and competent in both class action litigation and employment litigation, and have previously

represented plaintiffs in wage and hour cases.

       25.     A class action is superior to other available methods for the fair and efficient

adjudication of the controversy, particularly in the context of the wage and hour litigation where

individual class members lack the financial resources to vigorously prosecute a lawsuit against

corporate defendant. Class action treatment will permit a large number of similarly situated

persons to prosecute common claims in a single forum simultaneously, efficiently, and without the

unnecessary duplication of efforts and expense that numerous individual actions engender.

Because losses, injuries and damages suffered by each of the individual Class members are small

in the sense pertinent to a class action analysis, the expenses and burden of individual litigation

would make it extremely difficult or impossible for the individual Class members to redress the

wrongs done to them. On the other hand, important public interests will be served by addressing

the matter as a class action. The adjudication of individual litigation claims would result in a great

expenditure of Court and public resources; however, treating the claims as a class action would

result in a significant saving of these costs. The prosecution of separate actions by individual

members of the Class would create a risk of inconsistent and/or varying adjudications with respect

to the individual members of the Class, establishing incompatible standards of conduct for

Defendants and resulting in the impairment of class members’ rights and the disposition of their

interests through actions to which they were not parties. The issues in this action can be decided

by means of common, class-wide proof. In addition, if appropriate, the Court can, and is




                                                  7
           Case 1:20-cv-08278-ER Document 1 Filed 10/05/20 Page 8 of 16




empowered to, fashion methods to efficiently manage this action as a class action.

       26.      Defendants and other employers throughout the state violate the NYLL. Current

employees are often afraid to assert their rights out of fear of direct or indirect retaliation. Former

employees are fearful of bringing claims because doing so can harm their employment, future

employment, and future efforts to secure employment. Class actions provide class members who

are not named in the Complaint a degree of anonymity, which allows for the vindication of their

rights while eliminating or reducing these risks.

       27.      There are questions of law and fact common to the Class which predominate over

any questions affecting only individual class members, including:

             a) Whether Defendants employed Plaintiffs and the Class members within the

                meaning of the New York law;

             b) What are and were the policies, practices, programs, procedures, protocols and

                plans of Defendants regarding the types of work and labor for which Defendants

                did not properly pay Plaintiffs and Class members;

             c) At what common rate, or rates subject to common methods of calculation, were and

                are Defendants required to pay Plaintiffs and Class members for their work;

             d) Whether Defendants properly notified Plaintiff and Class members of their regular

                hourly rate and overtime rate;

             e) Whether Defendants provided proper notice to Plaintiff and the Tipped Subclass

                that Defendants were taking a tip credit;

             f) Whether Defendants provided proper wage statements informing Plaintiff and the

                Tipped Subclass of the amount of tip credit taken for each payment period and other

                information required to be provided on wage statements;




                                                    8
  Case 1:20-cv-08278-ER Document 1 Filed 10/05/20 Page 9 of 16




      g) Whether Defendants included proper employees in the tip pool for Plaintiff and the

         Tipped Subclass members under the NYLL;

      h) Whether Defendants properly compensated Plaintiffs and Class members for all

         hours worked under state and federal law;

      i) Whether Defendants caused time-shaving by paying Plaintiffs and Class members

         only for those hours which they were scheduled to work, rather than for the actual

         hours that they worked;

      j) Whether Defendants provided to Plaintiffs and Class members annual wage

         notices, as required under the NYLL; and

      k) Whether Defendants provided to Plaintiffs and Class members proper wage

         statements with each payment of wages as required by NYLL.

                             STATEMENT OF FACTS

28.      Plaintiff RICARDO GARCIA:

         (a) In 2005, Plaintiff RICARDO GARCIA began employment with Defendants as

             a cook for Defendants’ Restaurant.

         (b) Since 2011, his schedule was 2pm to 10pm, 4 days per week since 2011.

             Plaintiff worked approximately 30 hours per week since 2011.

         (c) Throughout Plaintiff’s employment by Defendants, Plaintiff was required to

             clock out for a thirty (30) minute meal break every day. However, at least three

             days a week, Plaintiff did not take the break. Plaintiff was not paid for such off-

             the-clock work and as a result, was time-shaved one and a half (1.5) hour per

             week.




                                           9
  Case 1:20-cv-08278-ER Document 1 Filed 10/05/20 Page 10 of 16




      (d) From the start of her employment until January 2020, Plaintiff RICARDO

         GARCIA was compensated at a rate of sixteen dollars ($16.00) per hour, for all

         hours worked up to forty (40) hours per week, and at an overtime rate of twenty

         one dollars and seventy five cents ($24.00) for hours worked over forty (40)

         hours per week. From January 2020 onward Plaintiff was compensated at a rate

         of twenty ($20) dollars per hour, for all hours worked up to forty (40) hours per

         week, and at an overtime rate of twenty two dollars and fifty cents ($22.50) for

         hours worked over forty (40) hours per week.

      (e) In March 2020 Plaintiff’s employment was terminated.

29.   Plaintiff GIOVANNY BELLO:

      (a) In September 2019, Plaintiff GIOVANNY BELLO was hired by Defendants to

         work as a food runner for Defendants’ Restaurant.

      (b) From the start of employment with Defendants until March, 2019, Plaintiff

         GIOVANNY BELLO worked from 3:30pm to 12:00am for five (5) days per

         week, for approximately forty two and a half (42.5) hours per week.

         Additionally, approximately once every other week, Plaintiff would pick up an

         extra shift.

      (c) Throughout Plaintiff’s employment by Defendants, Plaintiff was required to

         clock out for a thirty (30) minute meal break every day. However, at least three

         days a week, Plaintiff did not take the break. Plaintiff was not paid for such off-

         the-clock work and as a result, was time-shaved one and a half (1.5) hour per

         week.




                                       10
         Case 1:20-cv-08278-ER Document 1 Filed 10/05/20 Page 11 of 16




              (d) From the start of employment until March 2020, Plaintiff GIOVANNY BELLO

                  was compensated the tip credit minimum wage at a rate of ten dollars ($10.00)

                  per hour, for all hours worked up to forty (40) hours per week, and at an

                  overtime rate of seventeen dollars and fifty cents ($17.50) for hours worked

                  over forty (40) hours per week.

              (e) During Plaintiff’s employment with Defendants, Plaintiff was required to

                  engage in various non-tipped activities, such as sweeping, mopping and

                  vacuuming the floor, cleaning the bathroom, transferring food between

                  restaurant locations, washing the dishes, and preparing the food, for twenty

                  percent (20%) or more of the workday.

              (f) Plaintiff was terminated in March 2020.

              (g) Plaintiff was never paid for the last 2 weeks of employment.

       30.    Throughout their entire employments, Plaintiffs, FLSA Collective Plaintiffs and

Class members were not properly compensated for all hours worked, due to Defendant’s policy of

time-shaving. Defendants deducted thirty (30) minutes per workday for meal breaks from

Plaintiffs, FLSA Collective Plaintiffs and Class members. At least three times a week, Plaintiffs

did not take this break, but Defendants still deducted the thirty (30) minutes. This resulted in

Plaintiffs, FLSA Collective Plaintiffs and Class members not being compensated for one and a

half (1.5) hours per week. As a result, Plaintiffs, FLSA Collective Plaintiffs and Class members

suffered from a total of three (3) hours of time-shaving per workweek.

       31.    With regards to Plaintiff GIOVANNY BELLO, FLSA Collective Plaintiffs and the

Tipped Subclass were paid below the minimum wage at an invalid “tip credit” minimum wage.

With respect to Plaintiff GIOVANNY BELLO, FLSA Collective Plaintiffs and the Tipped




                                               11
          Case 1:20-cv-08278-ER Document 1 Filed 10/05/20 Page 12 of 16




Subclass, Defendants were not entitled to claim any tip credit allowance under the FLSA or NYLL

because Defendants (i) claimed tip credit for all hours worked despite having caused tipped

employees to engage in non-tipped duties for twenty percent (20%) or more of his workday and

(ii) failed to have a valid pool arrangement, which improperly included a sommelier.

       32.     Defendants failed to provide Plaintiffs and Class members with proper wage notices

at hiring and annually thereafter. Plaintiffs did not receive proper wage notices either upon being

hired or annually since the date of hiring in violation of the NYLL.

       33.     Defendants knowingly and willfully operated their business with a policy of not

compensating Plaintiffs, FLSA Collective Plaintiffs and Class members for all hours worked due

to a policy of time-shaving.

       34.     Defendants knowingly and willfully operated their business with a policy of not

providing proper wage statements as required under the NYLL.

       35.     Defendants failed to provide proper wage notices to employees, at the beginning of

employment and annually thereafter, pursuant to the requirements of the NYLL.

       36.     Plaintiffs retained Lee Litigation Group, PLLC to represent Plaintiffs, FLSA

Collective Plaintiffs and Class members, in this litigation and have agreed to pay the firm a

reasonable fee for its services.

                                   STATEMENT OF CLAIM

                                            COUNT I

                  VIOLATION OF THE FAIR LABOR STANDARDS ACT

       37.     Plaintiffs reallege and reaver Paragraphs 1 through 36 of this Class and Collective

Action Complaint as if fully set forth herein.




                                                 12
          Case 1:20-cv-08278-ER Document 1 Filed 10/05/20 Page 13 of 16




       38.     At all relevant times, Defendants were and continue to be employers engaged in

interstate commerce and/or the production of goods for commerce within the meaning of the

FLSA, 29 U.S.C. §§ 206(a) and 207(a). Further, Plaintiffs and FLSA Collective Plaintiffs are

covered individuals within the meaning of the FLSA, 29 U.S.C. §§ 206(a) and 207(a).

       39.     At all relevant times, Defendants employed Plaintiffs and FLSA Collective

Plaintiffs within the meaning of the FLSA.

       40.     At all relevant times, Corporate Defendant had gross annual revenues in excess of

$500,000.

       41.     At all relevant times, the Defendants engaged in a policy of time-shaving, including

refusing to compensate Plaintiffs and FLSA Collective Plaintiffs for all of their hours worked.

       42.     Plaintiffs are in possession of certain records concerning the number of hours

worked by Plaintiffs and FLSA Collective Plaintiffs and the actual compensation paid to Plaintiffs

and FLSA Collective Plaintiffs. Further records concerning these matters should be in the

possession and custody of the Defendants. Plaintiffs intend to obtain all records by appropriate

discovery proceedings to be taken promptly in this case and, if necessary, will then seek leave of

Court to amend this Complaint to set forth the precise amount due.

       43.     Defendants knew of and/or showed a willful disregard for the provisions of the

FLSA as evidenced by their failure to compensate Plaintiffs and FLSA Collective Plaintiffs for all

hours worked when Defendants knew or should have known such was due.

       44.     Defendants failed to properly disclose or apprise Plaintiffs and FLSA Collective

Plaintiffs of their rights under the FLSA.




                                                13
          Case 1:20-cv-08278-ER Document 1 Filed 10/05/20 Page 14 of 16




       45.     As a direct and proximate result of Defendants’ willful disregard of the FLSA,

Plaintiffs and FLSA Collective Plaintiffs are entitled to liquidated (i.e., double) damages pursuant

to the FLSA.

       46.     Due to the intentional, willful and unlawful acts of Defendants, Plaintiffs and FLSA

Collective Plaintiffs suffered damages in an amount not presently ascertainable of unpaid wages,

including those resulting from time-shaving, and an equal amount as liquidated damages.

       47.     Plaintiffs and FLSA Collective Plaintiffs are entitled to an award of their reasonable

attorneys’ fees and costs pursuant to 29 U.S.C. §216(b).

                                            COUNT II

                         VIOLATION OF THE NEW YORK LABOR LAW

       48.     Plaintiffs reallege and reaver Paragraphs 1 through 47 of this Class and Collective

Action Complaint as if fully set forth herein.

       49.     At all relevant times, Plaintiffs and Class members were employed by the

Defendants within the meaning of the NYLL, §§2 and 651.

       50.     At all relevant times, the Defendants engaged in a policy of time-shaving, refusing

to compensate Plaintiffs and Class members for all of their hours that they worked each week.

       51.     Defendants willfully violated Plaintiffs’ and Class members’ rights by failing to

pay them proper wages in the lawful amount for hours worked. Defendants were not entitled to

claim any tip credits.

       52.     Defendants failed to provide proper wage statements with correct payment as

required by NYLL § 195(3).

       53.     Due to the Defendants’ NYLL violations, Plaintiffs and Class members are entitled

to recover from Defendants their unpaid wages, unpaid overtime wages, resulting from time




                                                 14
          Case 1:20-cv-08278-ER Document 1 Filed 10/05/20 Page 15 of 16




shaving and invalid tip credit, damages for unreasonably delayed payments, reasonable attorneys’

fees, liquidated damages, statutory penalties and costs and disbursements of the action, pursuant

to New York Labor Law.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs on behalf of themselves, FLSA Collective Plaintiffs and Class

members, respectfully request that this Court grant the following relief:

           a. A declaratory judgment that the practices complained of herein are unlawful under

               the FLSA and the NYLL;

           b. An injunction against Defendants and their officers, agents, successors, employees,

               representatives and any and all persons acting in concert with them as provided by

               law, from engaging in each of the unlawful practices, policies and patterns set forth

               herein;

           c. An award of unpaid compensation due under the FLSA and NYLL due to

               Defendants’ policy of time-shaving;

           d. An award of unpaid wages due under the FLSA and the NYLL, including those due

               to an invalid tip credit;

           e. An award equal to the amount of the improperly retained tips withheld by

               Defendants;

           f. An award of liquidated and/or punitive damages as a result of Defendants’ willful

               failure to proper wages and compensation for all hours worked, pursuant to 29

               U.S.C. § 216;




                                                15
          Case 1:20-cv-08278-ER Document 1 Filed 10/05/20 Page 16 of 16




            g. An award of liquidated and/or punitive damages as a result of Defendants’ willful

                failure to pay proper wages and compensation for all hours of work, pursuant to the

                NYLL;

            h. An award of prejudgment and post judgment interest, costs and expenses of this

                action together with reasonable attorneys’ and expert fees and statutory penalties;

            i. Designation of Plaintiffs as Representatives of the FLSA Collective Plaintiffs;

            j. Designation of this action as a class action pursuant to FRCP 23;

            k. Designation of Plaintiffs as Representatives of the Class; and

            l. Such other and further relief as this Court deems just and proper.


                                               JURY DEMAND

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiffs demand trial by

jury on all issues so triable as of right by jury.


Dated: October 5, 2020

                                                          Respectfully submitted,
                                                          By:   /s/ C.K. Lee
                                                                C.K. Lee, Esq.

                                                          LEE LITIGATION GROUP, PLLC
                                                          C.K. Lee (CL 4086)
                                                          Anne Seelig (AS 3976)
                                                          148 West 24th Street, 8th Floor
                                                          New York, NY 10011
                                                          Tel.: 212-465-1188
                                                          Fax: 212-465-1181
                                                          Attorneys for Plaintiffs,
                                                          FLSA Collective Plaintiff and the Class




                                                     16
